Citation Nr: 1221664	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpel tunnel syndrome of the left hand.

2.  Entitlement to service connection for carpel tunnel syndrome of the right hand.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to a separate compensable disability rating for an acquired psychiatric disorder, to include panic disorder, anxiety disorder, and mood disorder (claimed as anxiety), to include as secondary to the service-connected fibromyalgia, currently evaluated as part and parcel of the service-connected fibromyalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1985 to July 1993.  The Veteran then served in the Reserves, and had a period of active duty for training (ACDUTRA) from March 1, 2003, to March 15, 2003.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.  The RO in Waco, Texas, has now assumed jurisdiction over the appeal. 

In October 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Board hearing held at the RO in Waco, Texas.  A transcript of the hearing has been associated with the claims file.

The RO certified this appeal to the Board in July 2011.  Subsequently, additional medical and lay evidence was added to the record.  However, the Veteran waived her right to have the RO initially consider this evidence in an October 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board notes that the psychiatric claim on appeal has previously been developed to include only anxiety.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include all of the Veteran's currently diagnosed psychiatric disorders.

The issue of entitlement to a separate compensable disability rating for an acquired psychiatric disorder, to include panic disorder, anxiety disorder, and mood disorder (claimed as anxiety), to include as secondary to the service-connected fibromyalgia, currently evaluated as part and parcel of the service-connected fibromyalgia., is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, her carpel tunnel syndrome of the left hand was incurred during her active military service.

2.  Resolving all reasonable doubt in the Veteran's favor, her carpel tunnel syndrome of the right hand was incurred during her active military service.

3.  Resolving all reasonable doubt in the Veteran's favor, her sinusitis was incurred during her active military service.





(CONTINUED ON THE NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for service connection for the carpel tunnel syndrome of the left hand has been met.  38 U.S.C.A. §§ 1110, 1131, 5100, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2011).

2.  The criteria for service connection for the carpel tunnel syndrome of the right hand has been met.  38 U.S.C.A. §§ 1110, 1131, 5100, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2011).

3.  The criteria for service connection for the sinusitis has been met.  38 U.S.C.A. §§ 1110, 1131, 5100, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claims on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Service Connection - General Regulations and Statutes

Service connection may be established for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, direct service connection may not be granted without medical evidence of a current disorder; medical evidence, or in some circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and, a link, established by medical evidence, between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be granted for any disease initially diagnosed after the active military service when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease during the active military service, there must be the required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity during the active military service is not established, a showing of continuity of symptoms after the military discharge is required to support the claim. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Carpel Tunnel Syndrome Claims

The Veteran seeks service connection for her carpel tunnel syndrome of the bilateral wrists.

Regarding the first element of service connection of a current diagnosis, the Veteran was diagnosed with carpel tunnel syndrome at her August 2008 VA examination.  Thus, the Veteran has satisfied the first requirement of service connection.

Regarding the second element of service connection of an in-service incurrence of these current disorders, there are essentially no service treatment records (STRs) in the claims file.  The only STRs in the claims file are two records submitted by the Veteran.  The RO has made attempts to obtain the missing STRs, but these attempts have been unsuccessful.  The Veteran was notified of the missing STRs in the rating decisions at issue.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between her current disorder and her active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The available STRs do not document any complaints related to carpel tunnel syndrome.  However, the Veteran's DD-214 Form confirms that her Military Occupational Specialty (MOS) was Administrative Specialist.  At her October 2011 Board hearing, the Veteran testified that her military job involved typing data into the computer for eight hours at a time.  She indicated that her carpel tunnel syndrome was due to this excessive in-service computer typing.

After her 1993 separation from the active duty, the Veteran was first treated for carpel tunnel syndrome in May 1995 by the VA.  Specifically, at that visit, the Veteran was not diagnosed with carpel tunnel syndrome, but it was noted that the Veteran had bilateral wrist splints.  This is evidence of carpel tunnel syndrome.  The Veteran was later diagnosed with carpel tunnel syndrome by both VA and private physicians.  

Regarding the third element of a medical nexus opinion, in March 2009, Dr. R.C., the Veteran's treating private physician, submitted a medical opinion, in which he determined that the Veteran has "persistent numbness and tingling in her hands which is clinically consistent with carpel tunnel syndrome related to her military work between 1990 and 1993."  Dr. R.C. reasoned that the Veteran was in the military for twenty years, and when she was on active duty, she was an Administrative Assistant entering 500 orders per day into the computer.  Dr. R.C. also noted that the Veteran reported that her symptoms began during her active military service.  Additionally, in November 2009, Dr. T.W., the Veteran's treating private physician, submitted a medical opinion, in which he concluded that the Veteran's carpel tunnel syndrome is more likely than not related to her active military service.   Dr. T.W. reasoned that the Veteran worked as an administrative assistant (typing) as her military job.  In forming his opinion, Dr. T.W. reviewed the Veteran's private treatment records.  

The claims file does not contain any medical opinions to the contrary.  The Veteran was afforded a VA examination in August 2008, but a medical opinion on the etiology of the Veteran's carpel tunnel syndrome was not obtained.  However, the Board finds that a VA medical opinion is not required as the private medical evidence in this case is sufficient to allow the Board to make a decision.

The Board finds that the Veteran's statements, regarding her carpel tunnel syndrome having its onset during her active military service, to be within her competency to report and credible for the purposes of establishing a nexus and continuity with active duty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Shortly after her military discharge, the Veteran's treatment records document that she had bilateral wrist splints.  The Veteran's assertions of her military job duties causing her current carpel tunnel syndrome have been confirmed by two private physicians.  Thus, the Veteran's lay statements are supported by the medical evidence of record.  Also, her statements are internally consistent as the Veteran has never alleged any etiology for her disorder other than the in-service incurrence of the problem.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the Board finds the Veteran's lay assertions to be both competent and credible.

In view of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has suffered from bilateral carpel tunnel syndrome ever since her active military service.  Reasonable doubt in this regard is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board finds that the evidence is at least in equipoise with regard to these claims.  Consequently, the benefit-of-the-doubt applies, and service connection for bilateral carpel tunnel syndrome is granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Sinusitis Claim

The Veteran seeks service connection for sinusitis.  Specifically, the Veteran asserts that her sinusitis is due to her in-service exposure to chemicals and second-hand smoke.
Regarding the first element of service connection of a current diagnosis, the Veteran was diagnosed with sinusitis in April 2011 from a military treatment facility.  Thus, the Veteran has satisfied the first requirement of service connection.

Regarding the second element of an in-service incurrence of this current disorder, as previously mentioned, there are essentially no STRs in the claims file.  The only STRs in the claims file are two records submitted by the Veteran.  Sinusitis is not documented in the available STRs.  The RO has made attempts to obtain the missing STRs, but these attempts have been unsuccessful.  The Veteran was notified of the missing STRs in the rating decisions at issue.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer, 19 Vet. App. at 217-18, citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between her current disorder and her active military service.  See Milostan, 4 Vet. App. at 252 (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367); see, too, Russo, 9 Vet. App. at 46. Cf. Collette, 82 F.3d at 392-93; Arms, 12 Vet. App. at 194-95.

After her separation from the active duty in July 1993, the Veteran was first treated in July 1994 for, in pertinent part, congestion in her left sinus region.  The Veteran was diagnosed with bronchitis, and then later diagnosed with allergic rhinitis, before she was eventually diagnosed with sinusitis by both VA and private phyisicians.  It is possible that these early complaints related to these diagnoses were actually symptoms of the Veteran's sinusitis, but were misdiagnosed by the physicians.  

Regarding the third element of a medical nexus opinion, in October 2011, Dr. D.C., the Veteran's treating private physician, submitted a medical opinion, in which he reported that the Veteran's chronic sinusitis is directly connected to her military service.  Dr. D.C. formed this opinion after reviewing the Veteran's medical records.  The claims file does not contain any medical opinions to the contrary.  The Veteran has not been afforded a VA examination for this claim.  However, the Board finds that a VA examination and medical opinion are not required as the private medical evidence in this case is sufficient to allow the Board to make a decision.

The Board finds that the Veteran's statements, regarding her sinusitis having its onset during her active military service, to be within her competency to report and credible for purposes of establishing a nexus and continuity with active duty.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  The Veteran was treated for congestion in her sinuses shortly after her military discharge.  The Veteran's lay assertions of her sinusitis beginning during her active military service and continuing since that time have been confirmed by her treating private physician.  Thus, the Veteran's lay statements are supported by the medical evidence of record.  Also, her statements are internally consistent as the Veteran has never alleged any etiology for her disorder other than the in-service incurrence of the problem.  Rucker, 10 Vet. App. at 74 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the Board finds the Veteran's lay assertions to be both competent and credible.

In view of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has suffered from sinusitis ever since active service.  Reasonable doubt in this regard is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  Accordingly, the Board finds that the evidence is at least in equipoise with regard to this claim.  Consequently, the benefit-of-the-doubt applies, and service connection for sinusitis is granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.



ORDER

The claim for service connection for carpel tunnel syndrome of the left hand is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

The claim for service connection for carpel tunnel syndrome of the right hand is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

The claim for service connection for sinusitis is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Board finds that further development is required before the acquired psychiatric disorder claim on appeal can be adjudicated.  

First, a remand is required in order to afford the Veteran a VA examination to determine the etiology of her claimed acquired psychiatric disorder, to include whether it is secondary to her already service-connected fibromyalgia.  The Veteran is currently service-connected for fibromyalgia with sleep disturbance and with anxiety/depression.  However, the Veteran asserts that she is entitled to a separate compensable disability rating for her anxiety (now claimed as an acquired psychiatric disorder).  The Veteran asserts that her acquired psychiatric disorder was directly incurred during her active military service, to include as due to an n-service sexual harassment.  Alternatively, the Veteran claims that her acquired psychiatric disorder is secondary to her already service-connected fibromyalgia.  To date, the Veteran has not been afforded a VA medical opinion regarding her acquired psychiatric disorder.  The Veteran has presented a prima facie case for service connection; thus, she should be afforded a VA examination to determine whether her current symptoms are etiologically related to her active military service.  38 C.F.R. § 3.159(c)(4).  

Second, at her October 2011 Board hearing, the Veteran testified that she was treated at the VA Medical Center (VAMC) in Chicago, Illinois, for her acquired psychiatric disorder from 1993 to 1994, shortly after her military discharge.  To date, the RO has not attempted to obtain these treatment records.  Thus, all pertinent treatment records dated from 1993 to 1994 should be obtained upon remand and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Chicago, Illinois, VAMC from 1993 to 1994 that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The RO or AMC should schedule the Veteran for a VA psychiatric examination by an examiner qualified to determine the etiology of her currently diagnosed acquired psychiatric disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, and should note that this action has been accomplished in the VA examination report.  




(CONTINUED ON THE NEXT PAGE)
The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed acquired psychiatric disorder was incurred during her active military service?

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorder is due to her service-connected fibromyalgia?  

(c)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorder is permanently aggravated by her service-connected fibromyalgia?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements are credible from a medical point of view.  The examiner is also asked to consider and address the October 2011 private medical opinion from Dr. O.P., the Veteran's private treating physician.
Any opinion expressed by the VA examiner should be accompanied by a clinical rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After the above actions have been completed, the RO or AMC should readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate period of time within which to respond thereto before the case is returned to the Board.

By this remand the Board intimates no opinion regarding any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


